Detail Call For Service Report

 

 

 

Login ID: rgordon Print Date/Time: 06/13/2018 11:55
From CFS: 12336 From Date: 01/30/2018 12:10 CFS Type: All
To CFS: 12336 To Date: 01/30/2018 12:10 Agency Type:
Layer: All Areas: All
CFS Number: 12336 Call Date/Time: 01/30/2018 12:10:14 Primary Incident: 2018-00007401
Location: 3702 FREDERICK AVE ST JOSEPH, MO 64506 , SJ Dispatch Time: 01/30/2018 12:12:42
Additnl Loc Info: Arrive Time: 01/30/2018 12:23:01
Common Name: Clear Date/Time: 01/30/2018 13:27:39
Phone: BB GRIBES: Nature Of Call: Created By: gnorton
Call Type: 1402 . Report Required: No Canceled: No
Status: In Progress Priority: 2 Source: Telephone
Police ORI: MO0110100 EMS ORI: 021008 Fire ORI:
Person Information
Name Person Address Phone Race Sex DOB Age SSN
Type
CLARY, E911 Caller <UNKNOWN>, ,
ROGER
EASTHILLS Complainant,
MALL
SECURITY

Narrative, Questionnaire Responses, TDD Text

 

Create Time Created By Narrative

01/30/2018 12:10:26 gnorton IN FRONT OF THE LIBRARY

01/30/2018 12:10:30 gnorton SUBJ REFUISNG TO LEAVE MALL LOT .

01/30/2018 12:10:45 gnorton WF EARLY 20S

01/30/2018 12:11:10 gnorton CALLER IS SECURITY FOR THE MALL

01/30/2018 12:11:25 gnorton LSW BLK COAT WHI TURTLE NECK BLK PANTS AND BLK BOOTS

01/30/2018 12:11:49 gnorton CALLER IS OUT WITH HER

01/30/2018 12:13:53 gnorton ** ALSO RECEIVED WITH QED AND HE ADVISED THAT SHE IS THERE

WITH A PETITION THAT SHE WANTS PEOPLE TO SIGN AND SHE THINKS IT IS PUBLIC
PROPERTY - HIS CALL BACK NUMBE RIS

 

01/30/2018 12:28:06 mhagler ARNOLD,STACY KAYE 06101985
01/30/2018 12:28:20 mhagler OLN 01142858

Dispositions

Disposition Disposition Count
RP 1

CL 2

Page: 1 of 4

Case 5:19-cv-06137-BP Document 94-9 Filed 11/16/20 Page 1of 4
Detail Call For Service Report

Login ID: rgordon

Print Date/Time: 06/13/2018 11:55

 

From CFS: 12336 From Date: 01/30/2018 12:10 CFS Type: All
To CFS: 12336 To Date: 01/30/2018 12:10 Agency Type:

Layer: All Areas: All

CFS Number: None Call Date/Time: None Primary Incident: None

 

Associated Areas

 

 

 

 

Area Type Code Description

Quadrant 5-15

Station Z305

Beat 3

District Buchanan Co EMS

Police ORI MO0110100

EMS ORI 021008

Fire ORI

Incident Number(s)

Incident Number ORI Number Primary Unit Department Name Agency Type
2018-00007401 MO0110100 Yes St Joseph Police Department Police
Unit(s)

Unit Primary Unit Radio Number Personnel

207 No 207 34265 Hailey

2X5 Yes 2X5 47672 Kneib

Call Log

Log Date/Time Entered By Action Description

01/30/2018 12:10:14 = gnorton Call Created New call created. Call Type: ?, Location: , Phone Number: , Name:
01/30/2018 12:10:14 = gnorton Person Added Name:

01/30/2018 12:10:20 = gnorton Location Location: 3702 FREDERICK AVE, Venue: SJ

01/30/2018 12:10:20 = gnorton Reset Alarm Level Fire Alarm Level Reset

01/30/2018 12:10:26 = gnorton Narrative Added IN FRONT OF THE LIBRARY

01/30/2018 12:10:30 = gnorton Narrative Added SUBJ REFUISNG TO LEAY MALL LOT

01/30/2018 12:10:45 = gnorton Narrative Added WF EARLY 208

01/30/2018 12:10:49 — gnorton Call Type NewCallType: 1402, Status: In Progfé8&, Priority: 2

01/30/2018 12:11:10 = gnorton Narrative Added CALLER IS SECURITY FOR THE MALL

01/30/2018 12:11:25 — gnorton Narrative Added LSW BLK COAT WHI TURTLE NECK BLK PANTS AND BLK BOOTS
01/30/2018 12:11:31 = gnorton Person Updated Name: CLARY,ROGER,, Location: <UNKNOWN>

01/30/2018 12:11:36 — gnorton Call Updated Phone Number: oat

01/30/2018 12:11:43 gnorton Person Added Name: EAST HILLS MALL SECURITY.,,,

01/30/2018 12:11:49 — gnorton Narrative Added CALLER IS OUT WITH HER

01/30/2018 12:12:42
01/30/2018 12:12:42
01/30/2018 12:12:42
01/30/2018 12:13:53

01/30/2018 12:23:01

Page: 2 of 4

Andrea Rose
Andrea Rose
Andrea Rose

gnorton

Andrea Rose

Incident Created
Unit Status Action
Unit Status Action
Narrative Added

Unit Status Action

Added Incident Number, ORI: MO0110100, Number: 2018-00007401
Unit 2X5 Dispatched
Unit 207 Dispatched

** ALSO RECEIVED WITH AND HE ADVISED THAT
SHE IS THERE WITHA PETITION THAT SHE WANTS PEOPLE TO SIGN
AND SHE THINKS IT IS PUBLIC PROPERTY - HIS CALL BACK NUMBE

Unit 207 Arrived

Case 5:19-cv-06137-BP Document 94-9 Filed 11/16/20 Page 2 of 4
Detail Call For Service Report

Login ID: rgordon

Print Date/Time: 06/13/2018 11:55

 

 

 

From CFS: 12336 From Date: 01/30/2018 12:10 CFS Type: All
To CFS: 12336 To Date: 01/30/2018 12:10 Agency Type:
Layer: All Areas: All

CFS Number: None Call Date/Time: None Primary Incident: None
Call Log

Log Date/Time Entered By Action Description

01/30/2018 12:23:01 Andrea Rose Unit Status Action Unit 2X5 Arrived

01/30/2018 12:28:01 Unit Timer Expired Unit 2X5;Arrived

01/30/2018 12:28:01 Unit Timer Expired Unit 207;Arrived

01/30/2018 12:28:06 mhagler Narrative Added ARNOLD,STACY KAYE 06101985
01/30/2018 12:28:20 mbhagler Narrative Added OLN 01142858

01/30/2018 12:31:47 Andrea Rose Unit Status Action 10-15

01/30/2018 12:32:20 Andrea Rose Unit Status Action ENR BOOKING

01/30/2018 12:32:39 Andrea Rose Unit Status Action 10-15 X1 ENR BOOKING

01/30/2018 12:40:14 = jwalker Unit Status Action BOOKING

01/30/2018 12:40:14 = jwalker Unit Status Action BOOKING

01/30/2018 12:51:48 Andrea Rose Unit Status Action Unit 2X5 cleared from call

01/30/2018 12:51:48 Andrea Rose Call Updated Dispositions Changed

01/30/2018 13:03:40 Andrea Rose Unit Status Action Unit 2X5 Dispatched

01/30/2018 13:03:45 Andrea Rose Unit Status Action Unit 2X5 Arrived

01/30/2018 13:08:45 Unit Timer Expired Unit 2X5;Arrived

01/30/2018 13:27:32 Andrea Rose Unit Status Action Unit 207 cleared from call

01/30/2018 13:27:32 Andrea Rose Call Updated Dispositions Changed

01/30/2018 13:27:39 Andrea Rose Unit Status Action Unit 2X5 cleared from call

01/30/2018 13:27:39 Andrea Rose Call Updated Dispositions Changed

01/30/2018 13:27:39 Andrea Rose Call Cleared

Page: 3 of 4

Case 5:19-cv-06137-BP Document 94-9 Filed 11/16/20 Page 3 of 4
From CFS:

Detail Call For Service Report

Login ID: rgordon

Print Date/Time: 06/13/2018 11:55

 

 

 

12336 From Date: 01/30/2018 12:10 CFS Type: All
To CFS: 12336 To Date: 01/30/2018 12:10 Agency Type:
Layer: All Areas: All
CFS Number: None Call Date/Time: None Primary Incident: None
Unit Log
Log Date/Time Entered By Unit Status Action Description Location
01/30/2018 12:12:42 Andrea Rose 207 Dispatched Unit Status 3702
Change FREDERICK
AVE, SJ
01/30/2018 12:12:42 Andrea Rose 2X5 Dispatched Unit Status 3702
Change FREDERICK
AVE, SJ
01/30/2018 12:23:01 Andrea Rose 2X5 Arrived Unit Status
Change
01/30/2018 12:23:01 Andrea Rose 207 Arrived Unit Status
Change
01/30/2018 12:28:01 default_nws - 207 Arrived Unit Timer Expired 3702
default_nws FREDERICK
AVE, SJ
01/30/2018 12:28:01  default_nws - 2X5 Arrived Unit Timer Expired 3702
default_nws FREDERICK
AVE, SJ
01/30/2018 12:31:47 Andrea Rose 207 Arrived Unit Location 10-15 10-15
01/30/2018 12:32:20 Andrea Rose 2X5 Arrived Unit Location ENR BOOKING ENR
BOOKING
01/30/2018 12:32:39 Andrea Rose 207 Arrived Unit Location 10-15 X1 ENR BOOKING 10-15 X1
ENR
BOOKING
01/30/2018 12:40:14 = jwalker 207 Arrived Unit Location BOOKING BOOKING
01/30/2018 12:40:14  jwalker 2X5 Arrived Unit Location BOOKING BOOKING
01/30/2018 12:51:48 Andrea Rose 2X5 Available Unit Cleared Unit cleared from call
01/30/2018 12:51:48 Andrea Rose 2x5 Available Unit Status
Change
01/30/2018 13:03:40 Andrea Rose 2X5 Dispatched Unit Status 3702
Change FREDERICK
AVE, SJ
01/30/2018 13:03:45 Andrea Rose 2X5 Arrived Unit Status
Change
01/30/2018 13:08:45 default_nws - 2X5 Arrived Unit Timer Expired 3702
default_nws FREDERICK
AVE, SJ
01/30/2018 13:27:32 Andrea Rose 207 Available Unit Status
Change
01/30/2018 13:27:32 Andrea Rose 207 Available Unit Cleared Unit cleared from call
01/30/2018 13:27:39 Andrea Rose 2X5 Available Unit Status
Change
01/30/2018 13:27:39 Andrea Rose 2X5 Available Unit Cleared Unit cleared from call

Page: 4 of 4

Case 5:19-cv-06137-BP Document 94-9 Filed 11/16/20 Page 4 of 4
